 202 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD Washoe Medical Center, Inc. and Operating Engneers Local No. 3, International Union of Opeating Engineers, AFLŒCIO. Cases 32ŒCAŒ 17934Œ1 and 32ŒCAŒ18179Œ1 December 20, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN AND WALSH On December 14, 2000, Administrative Law Judge Lana H. Parke issued the attached decision. The Rspondent and the General Counsel filed exceptions and supporting briefs, and the Respondent filed a response brief. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order.2 We affirm the judge™s finding that the Respondent vilated Section 8(a)(5) and (1) of the Act by continuing to unilaterally set starting wage rates for newly hired eployees after the union election, without providing the Union with advance notice and an opportunity to bargain about these wages. We agree with the judge™s appliction of Oneita Knitting Mills, 205 NLRB 500 (1973), in finding this violation, and with her view that News Jounal Co., 331 NLRB 1331 (2000), is distinguishable. In Oneita, the Board held that once employees choose to be represented by a union, their employer may not 
unilaterally discontinue a discretionary merit wage in-crease program. Further, the employer may not continue unilaterally to exercise its discretion in determining the 
amounts or timing of the merit increases. 205 NLRB at 500 fn. 1, quoted in pertinent part in the final section of the judge™s decision. 1 There are no exceptions to the judge™s recommended dismissal of the allegation that the Respondent violated Sec. 8(a)(5) and (1) by unilaterally changing its policy governing shift schedule changes in its 
labor and delivery department. We affirm the judge™s recommended dismissal of the allegation that the Respondent unlawfully failed to bargain before-the-fact, i.e., before the planned imposition of specific discipline on particular employees. The record does not establish that the Union at any time sought to en-gage in such before-the-fact bargaining. In light of the Board™s holding in Oneita Knitting Mills, 205 NLRB 500 (1973), discussed infra, we reject the judge™s comment at the end of the third par. from the end of sec. III,A of her decision, that ﬁ[I]t is not sufficient that the General Counsel show only some exercise of discretion to prove the alleged violation; the General Counsel must also demonstrate that imposition of discipline constituted a change in Rspondent™s policies and procedures.ﬂ (Footnote omitted.) 2 The Respondent has requested oral argument. The request is dnied as the record, exceptions, and briefs adequately present the issues 
and the positions of the parties. In News Journal Co., the issue was whether the eployer unilaterally discontinued its discretionary practice of granting merit wage increases to selected employees when they completed their 90-day probationary period, without providing the union with advance notice and an opportunity to bargain about this alleged discontinuation. Unlike here, the General Counsel did not allege that the employer had violated the Act by failing to bargain over implementation of the discretionary aspects of the pratice. The Board found that the employer did not in fact discontinue its practice. The Board found that the eployer™s decision to award post-probationary merit wage increases was discretionary, based on numerous criteria. However, the record failed to establish that employer officials applied different criteria after the advent of the union than they did before-hand. Thus the record failed to establish that the ongoing practice had been altered or discontinued. 331 NLRB 1332 (2000). Here, on the other hand, the issue is not whether the Respondent unilaterally discontinued its practice of etablishing discretionary starting wage rates for newly hired employees based on numerous criteria. Rather, the issue is whether the Respondent failed to provide the Union with advance notice and an opportunity to bargain about the implementation of these discretionary wage rates, as required by Oneita, supra. We agree with the judge that the Respondent failed to do so. Our dissenting colleague contends that the Respodent™s policy and procedure for setting initial wage rates entails the consistent application of uniform standards and, thus, curtails its exercise of discretion. On the cotrary, we agree with the judge that the procedure used by 
the Respondent to place new employees in a quartile within the wage range for the relevant position is in no sense automatic. Rather, it entails the application of a large measure of discretion. The Respondent is unfetered in its comparison of applicants™ professional qualfications, experience, and specialty certifications and, 
importantly, the value it assigns to those criteria in rating the new hires relative to other departmental employees (ﬁinternal equityﬂ factor). Such judgments are necessaily subjective, as it is unlikely that any two applicants or employees will be precisely comparable. It is this sustantial degree of discretion, as well as the unavoidable exercise of such discretion each time the Respondent establishes a wage rate for a new employee, that requires the Respondent to bargain with the Union, pursuant to the Board™s holding in Oneita. ORDER The National Labor Relations Board adopts the reommended Order of the administrative law judge and orders that the Respondent, Washoe Medical Center, 337 NLRB No. 32  WASHOE MEDICAL CENTER, INC. 203 Inc., Reno, Nevada, its officers, agents, successors, and assigns, shall take the action set forth in the Order. CHAIRMAN HURTGEN, dissenting in part. Contrary to my colleagues, I would not adopt the judge™s finding that the Respondent violated Section 8(a)(5) and (1) of the Act by unilaterally setting the staring wage rates for newly hired employees. The judge found that, pursuant to the Respondent™s eisting policy and practice, it had applied objective criteria for determining the placement of new employees into one of four quartiles. Each quartile had an established wage range for a particular position.1 The judge cocluded that the Respondent™s pay-setting policy vested it with ﬁunfettered discretionﬂ over the determination of the specific wage rate within a quartile. Accordingly, citing Oneita Knitting Mills,2 the judge found that, in exercising its discretion to fix wages for new employees within a quartile range, the Respondent acted unilaterally in violtion of Section 8(a)(5). Under Oneita, if an employer has a wholly discretioary wage-determination policy prior to the advent of a union, the employer may not, upon certification of the union, unilaterally discontinue the policy, nor may it cotinue to exercise its unfettered discretion under that pol-icy. However, in the instant case, the Respondent™s pol-icy was to place a new employee into a particular quatile, based on objective criteria. These criteria were: professional qualifications; prior experience; and spcialty certifications. In addition, Respondent determined the precise wage rate within that quartile, again based on objective criteria, i.e., comparing her to other employees of the Respondent in terms of skills, qualification and experience.3 In my view, the Respondent was privileged, indeed required, to continue the status quo, pending bar-gaining with the Union. That is what the Respondent did. Concededly, the objective criteria involved herein do not lead to a mathematically precise result. That is, some discretion, within the criteria, must be exercised. How-ever, it is not inconsistent with collective bargaining principles to have a system in which discretion is exe cised under objective criteria.4 Accordingly, the Rspondent™s policy was not unlawful. 1 For example, the salary range for experienced nurses is $18.15 to $25.41 per hour; and the first quartile ranges from $18.15 to $19.97 per hour. 2 205 NLRB 500 (1973). 3 Compare Oneita , supra at 502, where the wages were wholly dicretionary, i.e., not based on wages paid to comparable employees.4 See News Journal Co., 331 NLRB 1331 (2000), in which the eployer was privileged to have a system under which discretion was exercised under objective criteria. Indeed in that case, the discretion within those criteria was ﬁhighly subjective.ﬂ I recognize that the Gen-Sharon Chabon, Atty., for the General Counsel.•Stephanie Dodge, of Chicago, Illinois, for the Respondent.•Matthew J. Gauger, Atty., of Sacramento, California, for the •Charging Party. DECISION STATEMENT OF THE CASE LANA H. PARKE, Administrative Law Judge. This case was tried in Reno, Nevada, on October 3 and 4, 2000. Operating Engineers Local No. 3, International Union of Operating Engneers, AFLŒCIO (the Union) filed the following charges: Case 32ŒCAŒ17934Œ1 on February 1, 2000,1 Case 32ŒCAŒ18179Œ1 on May 24, and first-amended charge in Case 32ŒCAŒ18179Œ1 on August 18. Complaints and notices of hearing issued on March 31 and July 24 pursuant to the charges in Cases 32ŒCAŒ 
17934Œ1 and 32ŒCAŒ18179Œ1, respectively, and an order cosolidating the above cases issued July 24. The complaints alege that Respondent engaged in unfair labor practices within the meaning of Sections 8(a)(5) and (1) of the Act by implmenting new starting wages for newly hired employees since November 1, 1999, changing its shift-trade policy on or about December 28, 1999, and issuing various disciplinary measures to unit employees commencing sometime after July 16, 1999, including disciplinary written warnings, a 1-day suspension, and subsequent termination to employee Terry DeVault (DeVault), the latter occurring on April 12, all without prior 
notice to or affording the Union an opportunity to bargain about 
said actions. Respondent™s timely answers deny the commision of the alleged unfair labor practices. On the entire record, including my observation of the dmeanor of the witnesses, and after considering the briefs filed by the General Counsel and Respondent, I make the following FINDINGS OF FACT I. JURISDICTION AND LABOR ORGANIZATION Respondent, a corporation, operates an acute-care hospital at its facility in Reno, Nevada, where it annually derives gross revenues in excess of $250,000. Respondent admits and I find that it is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and that the Union is a labor organization within the meaning of Section 2(5) of the Act.2 eral Counsel alleged in News Journal Co. that the employer had wholly discontinued a discretionary practice. My colleagues thus say that News Journal Co. is distinguishable because the General Counsel in that case did not allege a failure to bargain about the exercise of eployer discretion. My colleagues thereby suggest the somewhat anomalous position that an employer can wholly discontinue a discrtionary practice, but an employer cannot continue the status quo of such a practice. 1 All dates are in 2000, unless otherwise indicated. 2 Where not otherwise noted, the findings herein are based on the pleadings, the stipulations of counsel, and/or unchallenged credible evidence.  204 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD II. BACKGROUND A. Representation History A Board-conducted representation election was held among Respondent™s employees in a unit of all full-time and regular part-time registered nurses, including graduate nurses awaiting licensing, and per diem nurses (all nurses who have worked an average of at least 4 hours a week during the quarter prior to the eligibility date), employed by Respondent at its Reno, Nevada facility (the unit), on July 14, 15, and 16, 1999. On October 21, 1999, the Union was certified as the exclusive collective-bargaining representative of the employees in the unit. Since December 1, 1999, Respondent and the Union have been en-gaged in negotiations for a collective-bargaining agreement covering employees in the unit. Pete Ford (Ford), was the Uion™s chief negotiator during all times material to this coplaint. Stephanie Dodge (Dodge), Respondent™s attorney, was chief negotiator for Respondent. In the course of negotiations, Respondent invited the Union to bring issues that involved bargaining unit employees to the negotiation table for discusion, and the Union did so from time to time. B. Respondent™s Written Policies and Procedures Corrective Action Policy Since December 1993, Respondent has had a written policy and procedure identified as ﬁCorrective Action, No. 605.810.ﬂ It provides for five levels of corrective action to be followed ﬁin the majority of typical circumstancesﬂ and while Respondent ﬁreserves the right not to apply the following procedures in any given case at the discretion of management, all supervisors are encouraged to apply it under ordinary circumstances.ﬂ Rspondent also ﬁreserves the right to utilize only portions of the . . . procedures, to skip certain types of corrective action in appropriate cases, or to discharge any employee, in the discrtion of management, without first taking any other type of corective action.ﬂ The types of corrective action include verbal counseling, written reprimand, suspension, demotion, reassignment, and termination. Section II of the policy and procedure classifies specific offenses in three levels of severity: type ﬁAﬂ offenses, 
type ﬁBﬂ offenses, and type C offenses. Representative ofenses are delineated for each level, and the type of discipline is dependent on the type of offense.3 Except for the disciplinary 3 Under Type ﬁA,ﬂ such conduct as tardiness, unexcused absence or failure timely to notify a supervisor of inability to report to work, loaing, solicitation of patients, failure to comply with dress code, una
thorized bulletin board use, and unsatisfactory work performance are listed as representative offenses. Under Type ﬁB,ﬂ careless use of company property, improper conduct, leaving work without permission, misuse of company records, giving false information to qualify for benefits, taking gratuities of a certain value, repeated absenteeism, failure to follow patient care standards, failure to support the culture 
statement, engaging in conduct which contributes to discord among 
employees, patients, or others dealing with the company, discourteous 
treatment of others, failure to report an accident, smoking in unauthoized areas are representative offenses. Under Type ﬁC,ﬂ inefficiency or incompetency, insubordination, misdemeanor or felony, willful damage of property, abuse of patients or other personnel, fighting, threats, posession of a lethal weapon or explosives, reporting for work while measures of suspension and termination, Respondent™s supervsors use the ﬁCorrective Actionﬂ policy as a framework to guide their judgment. Proposed suspensions and terminations require consultation with Respondent™s Human Resources Dpartment to ensure compliance with the policy. 2. Attendance and punctuality policy Since January 1994, Respondent has had a written policy and procedure identified as ﬁAttendance & Punctuality, No. 605.705.ﬂ It notes Respondent™s concern with abuse of paid sick leave, and in pertinent part, sets forth guidelines and thresholds for disciplinary action pursuant to the following attendance violations: unscheduled absences4 and absences without approved leave.5 Discipline is to follow the progresion outlined in Corrective Action Policy 605.810, but it is noted that excessive absenteeism ﬁmay require accelerated discipline up to and including termination.ﬂ Two examples of absences subject to disciplinary action are ﬁ1. A record of asenteeism occurring before or after scheduled days off. 2. Absences occurring on weekends or holidays scheduled as work days.ﬂ 3. Nursing administration policy & procedures A written policy identified as ﬁStaffingﬂ with an effective date of October 15, 1999, covers staffing procedures in each of Respondent™s hospital units. Regarding changes in staffing schedules, it states: ﬁAny change in the schedule must be sumitted to Nursing Administration in writing on a schedule 
change slip and entered into the computer. Changes must be approved by the unit manager, staffing coordinator or desinated nurse supervisor.ﬂ A written policy identified as ﬁTime Schedulesﬂ with an effective date of October 15, 1999, covers assigned workdays and hours of nursing staff members. In pertinent part, it provides that all changes in schedules, incluing trades, are to be in writing on a change slip and submitted to the Nursing Administration. Changes should be made at least 48 hours prior to the effective date and are at the discrtion of the scheduling committee, manager, director, or by unit 
guidelines. under the influence of proscribed substances, failure to cooperate with a search to reveal such proscribed substances, willful or negligent dagerous acts, conviction of serious crimes that would impact Respodent, unauthorized use of company property, dishonesty, fraud in secuing employment, smoking in hazardous areas, falsification of records, gambling on premises, immoral conduct on premises, malicious gossip 
or attacks on personnel, making unauthorized notations on time cards, sleeping on duty, abandonment of position, certain harassment, holding a position elsewhere which constitutes a conflict of interest, failure to maintain licensure, refusal to care for patients, unauthorized disclosure 
of medical information, theft of company property, unauthorized change of time cards, any act which adversely affects staff, working 
conditions, or morale, unexplained failure to appear for work, breach of 
security, giving a false reason for leave, and unauthorized removal of a 
hospital uniform, are representative offenses. 4 These are defined essentially as three or more absences without prior approval in six pay periods since the most recent unscheduled 
absence or more than 60 hours in any 12-month period.5 These are defined as absences for three consecutive days without appropriate notification.  WASHOE MEDICAL CENTER, INC. 205 4. Salary administration Since January 1, 1996, Respondent has had a written policy and procedure identified as ﬁSalary Administration, No. 605.545.ﬂ The stated policy and purpose are to compensate employees equitably and fairly. Uniform procedures for detemination of employee compensation are set out. Section I.B states: ﬁSalary grades and ranges are assigned based upon a formal evaluation of the position description, utilizing a single set of criteria applied uniformly to all jobs.ﬂ The policy and procedure document sets out the evaluation process for ranking of jobs and competitiveness of salary structure, the latter de-pendent on salary surveys conducted at Respondent™s discretion but at least yearly. III. UNFAIR LABOR PRACTICE ALLEGATIONS A. Alleged Unilateral Imposition of Discipline Between the time the Union won the election and the heaing, Respondent imposed discipline ranging from an oral warn-ing6 to termination on an unspecified but extensive number of employees. At no time after the Union won the election or during the course of bargaining did Respondent notify the Uion before it imposed discipline on any unit employee or offer 
to bargain about any discipline. Ford became aware of discpline meted to various employees when notified by the emploees. Specifically, he was notified by employees, Terry DeVault (DeVault) and Susan Crump of discipline they received. The Union did not request that Respondent bargain with it over any of its disciplinary actions. During the course of negotiations, Ford discussed with Dodge, either by telephone or during negtiations, discipline given to approximately eight to ten unit employees. There is no evidence of the substance of these discussions. Ford became aware of DeVault™s December 8, 1999 suspesion for attendance problems when DeVault informed him of it either before or shortly after the suspension. Ford requested an opportunity to participate in DeVault™s appeal of the suspesion. Respondent™s Human Resources Director, Brian Moore, referred Ford to Dodge. Ford telephoned Dodge and brought up the subject at the next negotiation meeting. No evidence was introduced as to the substance of any discussion on this matter. DeVault also notified Ford of her January 18 written warning and 3-day suspension and her March 14 suspension. In each instance, Ford contacted Respondent and sought to represent DeVault in Respondent™s appeal process. On each occasion, Ford was denied opportunity to represent DeVault.7 Ford was notified by both Dodge and DeVault of the latter™s April 12 6 Respondent™s written policies and disciplinary action forms refer to ﬁverbalﬂ warnings but it is clear that oral warnings are meant. 7 Ford requested, and was permitted, to represent employee Deb Weatherby by appearing with her at meetings between her and the reviewing supervisor and assisting in her presentation. No explanation was given as to the differing responses to Ford™s requests to represent employees in pursuing their grievances. Of the eight to ten employees whose discipline Ford discussed with Dodge or other management personnel, he asked to represent five to six. Termination. Ford made no request to bargain concerning the termination.8 The Union submitted its initial proposal regarding employee discipline to Respondent on or about December 1, 1999. In its proposal, the Union requested that Respondent notify the Union 
of its intent to suspend an RN. Following discussion of the discipline proposal on five or six different sessions, the parties tentatively agreed on a contractual article entitled ﬁCorrective Action.ﬂ The agreed-to article vested the right to maintain discipline in Respondent. The proposal incorporated a progre
sive discipline procedure: verbal [sic] warning, written war
ing, suspension, and termination. Respondent was to give unit employees 24-hour notice of any investigatory meeting with an 
employee that might result in disciplinary action. The eployee was thereafter responsible for contacting and making 
available a Union representative at such a meeting. Respondent was required to notify the Union within 3 working days after the issuance of a disciplinary discharge or suspension. The Union also submitted a proposed management-rights clause to Respondent at the December 1, 1999 negotiation meeting. The proposed clause included the following provision as a right of management: ﬁ17. To reprimand, suspend, dicharge or otherwise discipline RNs for just cause.ﬂ The maagement clause as tentatively agreed to on June 7 gave Respodent the sole and exclusive right to ﬁcounsel, demote, suspend, 
discipline or discharge [employees; and] the right to maintain discipline and efficiency of its employees.ﬂ Employee discpline is unquestionably a mandatory subject of bargaining,9 and any alteration of a disciplinary system is also a mandatory su
ject of bargaining.10 The General Counsel contends that Rspondent exercised considerable discretion in disciplining its 
employees and is therefore required to notify and, upon request, bargain with the Union over each and every imposition of dicipline, citing Eugene Iovine, Inc., 328 NLRB 294 (1999), and Electrical South, Inc., 327 NLRB 270 (1998). Both cases deal with an employer™s obligation to bargain about discretionary actions affecting terms and conditions of employment. In Ivine, the Board, citing NLRB v. Katz, 369 U.S. 736, 746 (1962), held that the decision to reduce employee hours involved maagement discretion and required the employer to bargain with the newly certified union. In Eugene Iovine, Inc., the Board specifically noted that the employer ﬁfailed to establish a past practice and further failed to establish that its . . . reduction of hours was consistent with its conduct in prior years.ﬂ 328 NLRB at 294. In Electrical South, the Board noted that athough the employer™s ﬁpolicy of granting merit pay increases ante dated the [u]nion™s certification, the amount of the merit 8 Beginning in January, DeVault received additional notices of corective action for stated violations of work performance standards and policies. A 3-day suspension imposed on DeVault on March 14 was later changed to a 1-day suspension, which DeVault took on March 29. Thereafter, DeVault filed a grievance through Respondent™s internal grievance procedure, resulting in recision of the notice of suspension and back pay. She was terminated on April 12. There is no contention that her termination violates any provision of the Act. 9 Crestfield Convalescent Home, 287 NLRB 328 (1987); Ryder Ditribution Resources, 302 NLRB 76 (1991).10 Van Dorn Plastic Machinery Co ., 265 NLRB 864 (1982).  206 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD increases was discretionary.ﬂ 327 NLRB 27 at 270 fn. 1 (1998). The Board observed that the employer had exercised its discrtion differently in prior years. In both cases, there was a dmonstrable change from preceding practices. The General Counsel is correct in pointing out that the discpline administered to unit employees by Respondent is, at least in part, discretionary. Employee discipline, regardless of how exhaustively codified or systematized, requires some manage-rial discretion. The variables in workplace situations and eployee behavior are too great to permit otherwise. Here, Rspondent™s detailed and thorough written discipline policies and procedures long antedate the Union™s advent. The fact that the procedures reserve to Respondent a degree of discretion or that every conceivable scenario leading to discipline is not specified does not alone vitiate the system as a past practice and policy. 
The General counsel does not contend that Respondent™s discpline policies were unilaterally altered or unlawfully estalished, and the Union made no such accusation during negotia-tions.11 Rather, the General Counsel asserts that notwithstaning the legality of the long-established policies, inasmuch as Respondent exercises a degree of discretion in implementing the policies, i.e., by setting individual discipline, it must notify and give the Union an opportunity to bargain over every in-stance of discipline from oral warnings to terminations. I can-not agree. It is not sufficient that the General Counsel show only some exercise of discretion to prove the alleged violation; the General Counsel must also demonstrate that imposition of discipline constituted a change in Respondent™s policies and procedures.12 The General Counsel has not done so. The General Counsel introduced evidence of individual dicipline imposed on unit employees since June 1999, a month before the election, and argues that the evidence shows, on its face, significant exercise of discretion in certain instances of discipline and, inferentially, arbitrary implementation or disrgard of Respondent™s established discipline procedures.13 While the evidence may suggest that some employees were given different levels of discipline for similar infractions, it is not clear from the records alone that Respondent was not fol-11 During negotiations, the parties reached agreement on contract provisions covering discipline and management rights essentially cosistent with Respondent™s existing policies.12 See Cotter & Co., 331 NLRB 787, 789 (2000), where the Board, citing Great Western Produce, 299 NLRB 1004, 1005 (1990), noted that ﬁthe discipline or discharge of any employee violates Section 8(a)(5) if the employer™s unlawfully imposed rules or policies were a factor in the discipline or discharge;ﬂ Van Dorn Plastic Machinery Co., above at 3, where the Board stated: ﬁthe notification and enforcement of a new [absentee control] system is undeniably still a unilateral change in terms and conditions of employment.ﬂ (Emphasis added.;) 
Dynatron/Bondo Corp., 324 NLRB 572, 573 (1997), where discipline of employees who violated a ﬁunilaterally instituted new ruleﬂ violated Section 8(a)(5) of the Act; and Bath Iron Works Corp , 302 NLRB 898 at 901 where the Board cited with approval the finding of Trading Port, 224 NLRB 980 (1976) that where the standards [of productiity/efficiency] and sanctions remained the same, the related ﬁtightening 
of the application of existing disciplinary sanctions did not require bargaining with the union.ﬂ 13 The General Counsel provided a summary of the discipline evdence as Attachment A to his brief. lowing its established policies and procedures or that it deviated from its past practice when imposing the discipline. The Geeral Counsel elicited the testimony of only one employee winess, DeVault, whose testimony, even if credited, does not show any significant departure from past practice. The Union never requested bargaining over any of the employee discipline 
and only sought to assist certain employees in protesting their discipline through utilization of the internal company appeal process.14 I do not find it necessary to reach the question of whether the Union waived any right to bargain under American Diamond Tool, 306 NLRB 570 (1992), by its failure to request bargaining about discipline of which it had actual notice, the lack of any evidence that Respondent would have refused to bargain upon request, and its agreement to the management rights and discipline provisions during negotiations. However, the Union™s conduct may reasonably create an inference that it 
did not perceive Respondent™s employee discipline to be a noteworthy departure from past practice. Accordingly, the General Counsel has not met its burden of proving that Respondent violated Section 8(a)(5) and (1) of the Act by issuing discipline to various bargaining unit employees, including DeVault, without first notifying the Union and afording it an opportunity to bargain over the discipline. B. Alleged Unilateral Change in Shift Trade Policy The Union made a proposal regarding work hours and shift scheduling but made no specific request to bargain regarding 
the trading of shifts among employees in any individual hosptal unit. During negotiations, the parties discussed the different practices and policies in effect in various departments, some being self-scheduled and some not.15 The Union™s position was that self-scheduling should be encouraged. The Union agreed that unless a specific concern arose as to the existing practice of scheduling in a particular department, of which the Union would notify Respondent, the existing staffing/scheduling prcedure was appropriate. That procedure, at least in the labor and delivery department, also permitted shift trading among employees. The Union agreed to notify Respondent when it felt self-scheduling was not working. The Union never made any request or notification regarding scheduling in any depar
ment at any time material to the allegations herein. Respondent did not notify the Union of any change in its shift trade policy 
and procedures. The only department at issue herein with regard to shift trade policy is the labor and delivery department. Ford testified that the Union was not satisfied with the operation of self-scheduling in that department. Nevertheless, the Union made no proposal to discontinue or modify any of the scheduling practices occurring in Labor and Delivery. On June 29, 1999, DeVault received a notice of corrective action for the stated reasons of tardiness and sick leave use. 14 The General Counsel does not argue, and I do not find, that Rspondent violated the Act by refusing to permit Ford to participate in its internal appeal procedure. 15 Self-scheduling is a system where nurse employees gather scheuling desires and information from other department employees, dvelop a schedule for a designated future period, obtain approval by 
management and employees, and post the scheduled work hours.  WASHOE MEDICAL CENTER, INC. 207 Under the section entitled ﬁAction Plan,ﬂ the action to be taken states: ﬁTerry will be here ON Time and will come as scheuledﬂ On November 29, 1999, a notice of corrective action issued to DeVault again noted that the action plan was that ﬁTerry will come to work as scheduled.ﬂ On December 8, 1999, Tandy LaMountain (LaMountain,) the day shift supervsor, told DeVault that she would be suspended for 1 day with-out pay on December 15, 1999, because of tardiness and issued DeVault a notice of corrective action to that effect. DeVault did not take the suspension, but traded a day with a coworker and worked on the assigned suspension day. After consulting with a coworker about the necessity to notify management, DeVault sought no prior supervisory approval for the shift change. On December 28, 1999, LaMountain issued DeVault a written warning for insubordination in making the trade. On the same day, Respondent posted notices directing employees in the Labor and Delivery Department to obtain supervisory approval of shift trades. Ford testified that he became aware of these postings in the course of following one of DeVault™s diciplinary matters. The Union never made a request to bargain regarding Respondent™s posted policy on shift trading in the labor and delivery department. Only one unit employee, DeVault, testified about the applcation of the shift trade policy and procedures. According to her, if the trade involved a straight across swap, (e.g., a straight exchange of shifts with another employee that did not alter the 
number of employees on either shift,) it was not necessary to get prior management approval. According to DeVault, aproval was only required if the shift trade involved alteration of the number of employees scheduled on any shift. When pressed, however, DeVault said that in the past, there were 
occasions when Respondent was ﬁholding more strictly to the rules,ﬂ or would ﬁpost something and say you have to get prior authorization .. .,ﬂ or it was ﬁmaybe announced in a staff meeing–,ﬂ (held monthly) that employees were required to get some type of supervisor approval before they traded shifts.16 She further admitted that although they did not always observe 
the rule, employees engaging in schedule trades were to fill out schedule forms to let the nursing office know someone other than the scheduled employee would be working and that the change in schedule form was to be signed by the person in 
charge.17 Respondent™s shift schedules show only sporadic initialing by supervisors next to shift trades. 16 DeVault later reiterated that a straight across swap of shifts, which didn™t create an overtime situation, did not require preapproval.17 DeVault testified that the rule was pervasively disregarded and management was aware of general abrogation. She gave no concrete evidence to support her contention and admitted that at some point in the past (perhaps 2 years earlier,) Christy Collins, a supervisor of the Labor and Delivery department, required her to sign a paper in which DeVault acknowledged that she was required to obtain pre-approval specifically from Christy Collins for any shift changes. DeVault isisted only she and another employee were required to sign such an 
acknowledgment, but her belief was based solely on her not having 
seen such a paper in employees™ mailboxes and her questioning of a couple of coworkers. Regarding subsequent unrelated disciplinary actions, DeVault said she was accused of painting her fingernails while 
on duty when she had only ﬁmended a broken nail.ﬂ Under questioing, she then admitted having painted more than one nail, and doing it Respondent™s duty to avoid unilateral changes in wages, hours, and working conditions attached when the Union won the election on July 19, 1999. Mitchellace, Inc., 321 NLRB 251 (1996); Lovejoy Industries , 309 NLRB 1085 (1992). Para-graph 10 (b) of the complaint in Case 32ŒCAŒ17934Œ1 alleges that on or about December 28, 1999, Respondent changed its former policy of allowing employees to trade shifts among themselves without the need for prior approval from managment. The complaint does not allege that the written policy identified as ﬁStaffingﬂ with its stated effective date of October 15, 1999 constituted a unilateral change. Whether that is be-cause the General Counsel mistakenly assumes the bargaining obligation had not yet attached on October 15, 1999, or whether it views the written policy as a statement of existing, albeit unenforced, rules is not entirely clear. However, inasmuch as the General Counsel in his brief states that notwithstanding the formal guidelines, ﬁ–Respondent, in its labor and delivery department did not require its Unit employees to adhere to these requirements[,]ﬂ I will assume General Counsel takes the latter position.18 The General Counsel bears the burden of proof in demostrating that Respondent unilaterally changed the procedures whereby it accommodated shift changes. The General Counsel has not met its burden. It is not sufficient for the General Counsel to present evidence that employees sometimes failed to follow the shift change requirements.19 The evidence must show that Respondent™s past practice was to accept unapproved shift changes and to overlook policy violations. DeVault testfied of occasions when Respondent held more strictly to the rules, or posted ﬁsomethingﬂ about prior authorization, or anounced the policy in staff meetings. Her testimony, although inconsistent, suggests that the policy of requiring written notifcation and preapproval of shift changes had been in effect prior to the election. Periodic renewals or reminders of standing more than once. She agreed that in her sworn statement to the Board agent during the investigatory stage, she stated that ﬁapplying the nail polish to all the nails including the broken one took all of 30 seconds,ﬂ but maintained that it was only the nails of one hand. I found Devault to be vacillatory and evasive in much of her testimony and given to inconsistent and unsubstantiated generalizations. I do not credit her testimony except where it is independently corroborated. 18 That position is consistent with the general tenor of DeVault™s tetimony that at least some rules regarding written notice of shift change existed prior to the election.19 Inasmuch as the General Counsel™s sole witness to employee non-compliance is not credible, there is no clear evidence that employees generally disregarded Respondent™s shift change policies. The absence of supervisors™ initials next to most schedule changes does not, without explanation, prove that the uninitialed changes were effected without prior written notice, particularly since, after the December 28, 1999 notice of the preapproval requirement, half of the changes were still uninitialed. The General Counsel subpoened signed shift change slips, but Respondent maintained it did not keep the slips. There is no evdence to contradict Respondent™s assertion and no presumption that the slips are documents that would likely be kept in the normal course of business; therefore, no adverse inference can be drawn from the non-
existence of signed change slips.  208 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD instructions do not constitute unilateral changes. Bryant & Stratton Business Institute, 321 NLRB 1007 (1996).20 The General Counsel asserts that DeVault received a written warning for insubordination when trading her suspension day, and that the written warning was a unilateral change in adminstration of the shift change policy. Respondent argues that there is no evidence to indicate discipline of any employee for failure to obtain preapproval, and that DeVault was disciplined for insubordination. Although the insubordination was conected to DeVault™s conduct in trying to avoid the assigned suspension day, the evidence is clear that it was the evasion and not the shift change that motivated the suspension. The issue of unilateral imposition of discipline has been dealt with above and consistent with those findings, Respondent has not failed in its duty to bargain by its suspension of DeVault. Further, even assuming the evidence supports a conclusion that Respondent unilaterally changed or more strictly enforced its shift change format, it must be determined if the Union waived its right to bargain by its failure to object to any change or to request bar-gaining over it. The Union had specifically agreed to bring any scheduling concerns to Respondent™s attention during negotitions. Ford was aware of the DeVault suspension and the Dcember 28, 1999 posting regarding shift swaps. The Union did not bring up the subject during negotiations, and there is no evidence that Respondent would have declined discussion on this subject. Indeed, in agreeing that the Union could bring scheduling concerns to Respondent™s attention, Respondent had signaled its willingness to discuss scheduling subjects, incluing shift swaps. If a bargaining right existed, I find that the Union waived it. American Diamond Tool, 306 NLRB 570 (1992). Accordingly, Respondent did not violate Section 8(a)(5) of the Act by changing its shift schedule change policy in its labor and delivery department. Alleged Unilateral Change in Starting Pay Rates for Newly Hired Employees Respondent neither notified the Union about the starting pay rates it was assigning to new employees following the Union election nor offered to bargain about them. During negotitions, on three different occasions, two of which took place in about March or April, the Union told Respondent that it was concerned that Respondent was unable to attract new emploees, and the inability was having a deleterious impact on the working conditions of employees who, as Respondent was understaffed, were asked to work overtime. The Union re-quested an opportunity to negotiate increased starting wages 
with the purpose of establishing more competitive wage rates. 
The union also told Respondent that it believed there had been some instances of increased wages being given to some new hires, and the Union wanted to pursue that issue and bargain about it with the object of equalizing such wage rates. The Union requested bargaining about wage increases for the rest of the bargaining unit as well, on at least an interim basis, because 20 Caterpillar, Inc., 321 NLRB 1178 (1996), cited by the General Counsel is inapposite. In that case, unlike the instant situation, there was clear evidence that the employer both announced and instituted stricter enforcement of existing work rules. of concern about Respondent™s ability to compete for new nur
ing graduates. During negotiations, the Union made a base proposal for general wage increases and engaged in discussion about wages generally throughout various bargaining sessions. However, according to Ford, the Union™s general wage proposal was modified during the March to April period to include an interim increase proposal specifically directed at improving Respodent™s™ ability to recruit new employees. Ford testified that Respondent™s negotiating representatives declined to make any response to the proposals regarding interim increases or to paticipate in the requested discussion.21 Respondent maintains a salary range for newly hired regitered nurses. Since June 28, 1999, registered nurses with eperience have been hired at a starting wage rate ranging be-tween $18.15/hour and $25.41/hour.22 The salary for graduate nurses is set at a flat rate $15.41/hour rising to $18.15/hour when they pass their examinations. For the registered nurses whose work background qualifies them for wage consideration within the established wage range, Respondent follows specific guidelines in setting their wages. The wage range is divided into quartiles. The individual department™s hiring manager and the Human Resources Department jointly determine an apprpriate rate of pay based on the applicant™s qualifications, eperience, specialty certifications, and the internal equity of the department.23 If the department manager and the human re-source officer determine that the quartile into which the applcant most appropriately falls based on the above considerations is the first quartile ($18.15 to $19.97), the hiring manager then assigns a specific rate. If the wage rate deemed appropriate for an applicant falls into the second, third, or fourth quartile, the hiring manager must obtain approval from the human resources department and the vice president of nursing for the specific wage rate.24 The same procedure is followed for part-time and per diem nurses, except that the latter receive fifteen percent added to their base pay in lieu of benefits. This policy and procedure of setting wage rates has been followed consistently at all times material to this matter. The General Counsel argues that while the framework de-vised by Respondent for setting wage rates for new hires ante-dated the Union election, Respondent had an obligation to bar-gain with the Union over the discretionary aspects of the procdure, i.e. the amount of the starting rate within the specified 21 During Ford™s testimony in this regard, Counsel for Respondent pressed him to admit that there had been discussion about wages during negotiations. Ford agreed that there had been discussion of wages generally but consistently testified that as to the Union™s proposal for interim wage increases specifically geared to make Respondent copetitive among the upcoming nurse graduates, Respondent declined to discuss it and ﬁrebuffedﬂ attempts to do so. There is no evidence to the contrary, and I found Ford to be a forthright and credible witness. I accept his testimony.22 The latest range was established June 28, 1999, and it is not con-tended that the establishment of the range violates the Act. 23 This refers to wage rates of other registered nurses employed in the department to which the applicant will be assigned.24 Respondent™s pay records show that for the period January 1, 1999 through August 2000, 56 percent of the new hires were started at wage rates above the base pay.  WASHOE MEDICAL CENTER, INC. 209 range. As noted, Respondent applies precise criteria for deter-mining which quartile a prospective employee qualifies for, but determining the wage rate within that quartile is discretionary. The first quartileŠinto which most newly hired employees fitŠhas a range of $18.15 to $19.97. The other quartiles also have hourly wage ranges. Respondent has unfettered discretion over the amount it will set for a newly hired employee within the appropriate quartile. The General Counsel does not con-tend that Respondent™s procedure whereby it determines begining wages has altered in any way, but contends that since Rspondent has discretion over where in the quartile range it will 
fix a starting salary, it must bargain with the Union over that determination. Respondent asserts that it does not exercise ﬁunlimitedﬂ dicretion in setting the starting rates of newly-hired unit emploees, that it follows established detailed procedures, and that the General Counsel must show the procedure is followed inconsitently or ignored before a violation of 8(a)(5) can be proven. I cannot agree with Respondent. In Oneita Knitting Mills, 205 NLRB 500 fn. 1 (1973), ivolving an employer™s annual review of employees to deter-mine the amount of a merit increase, the Board stated: An eployer with a past history of a merit increase program neither may discontinue that program–nor may he any longer cotinue to unilaterally exercise his discretion with respect to such increases, once an exclusive bargaining agent is slected–What is required is a maintenance of preexisting pratices, i.e. the general outline of the program, however the iplementation of that program (to the extent that discretion has 
existed in determining the amounts or timing of the increases), becomes a matter as to which the bargaining agent is entitled to be consulted. Here, Respondent did not alter its starting wage assessment procedure, but refused to bargain with the Union over its dicretionary placement of new employees within the fixed quatile range. Since the procedure, by its terms, established a dicretionary wage range, the starting wage rate was ﬁin no sense automatic, but [was] informed by a large measure of discrtion,ﬂ25 and the Union was entitled to bargain over the wage rate selection. Thus, Respondent failed to bargain over the iplementation of its practice as required by Oneita Knitting in violation of Section 8(a)(5) and (1) of the Act. 26 Respondent argues that the Union waived its right to bargain regarding the starting wage rates of newly hired nurses. The evidence clearly shows otherwise. The Union consistently expressed a concern over the starting wages of unit employees particularly as it had a direct impact on the workload of current unit employees. The Union made several requests to bargain 25 NLRB v. Katz, 369 U.S.736 (1962). 26 In The News Journal Co., 331 NLRB 1331 (2000), the Board found no violation of 8(a)(5) in an employer™s failure to give merit wage increases inasmuch as the employer maintained its existing pratice of using a number of factors including the discretion of the editor in deciding whether an increase would be given. That case differs from the instant situation. Here, the existing procedure had a built-in discrtional range for determining starting salaries. Once the quartile was arrived at by application of a number of factors, the decision as to what 
rate to apply was purely discretional. over the starting wages, all of which were refused by Respodent. As the issue of starting wage rates for unit employees had a material and substantial impact on unit employees™ wages, hours and conditions of employment, and as Respondent has failed to show that the Union had no right to bargain in this regard, I find that Respondent™s refusal to bargain over the pay rates of new hires violated Section 8(a)(5) and (1) of the Act. CONCLUSIONS OF LAW 1. Respondent is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act. 2. The Union is a labor organization within the meaning of Section 2(5) of the Act. 3. All full-time and regular part-time Registered Nurses, icluding graduate nurses awaiting licensing, and Per Diem nurses (all nurses who have worked an average of at least 4 hours a week during the quarter prior to the eligibility date), employed by Respondent at its facility located at 75 and 77 Pringle Way, Reno, Nevada; excluding all other employees, managerial employees, guards, and supervisors as defined in the Act constitute a unit appropriate for the purpose of colletive bargaining within the meaning of Section 9(b) of the Act. 4. On July 14, 15, and 16, 1999, in an election by secret balot, conducted under the supervision of the Regional Director for Region 32 of the Board, a majority of the employees in the unit described in paragraph 3 above designated and selected the Union as their representative for the purpose of collective bar-gaining with Respondent with respect to rates of pay, wages, hours of employment, and other terms and conditions of eployment. 5. On October 21, 1999, the Union was certified as the eclusive collective bargaining representative of the employees in the unit described in paragraph 3 above. Since December 1, 1999, Respondent and the Union have been engaged in negotitions for a collective-bargaining agreement covering employees in the above unit. 6. At all times since October 21, 1999, the Union has been and is, the representative of a majority of the employees in the unit described in paragraph 3 above, for the purpose of colletive bargaining, and, by virtue of Section 9 (a) of the Act, has been, and is, the exclusive representative of all employees in said unit for the purpose of collective bargaining. 7. By unilaterally and without notice to or consultation with the Union, setting starting wage rates for newly hired emploees in the unit described in paragraph 3 above, commencing on or about November 1, 1999, Respondent has engaged in an 
unfair labor practice affecting commerce within the meaning of Section 8(a)(5) and (1) and Section 2(6) and (7) of the Act.. 8. The General Counsel failed to prove that Respondent en-gaged in any unfair labor practice on or about December 28, 1999, in connection with administering its policy of allowing employees in the unit described in paragraph 3 above to trade shifts. 9. The General Counsel failed to prove that Respondent en-gaged in any unfair labor practice commencing on or after July 16, 1999, in connection with issuing discipline to employees in the unit described in paragraph 3 above.  210 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 10. The General Counsel failed to prove that Respondent en-gaged in any unfair labor practice on or about November 29, 1999, December 8 and 28, 1999, January 18, 2000, March 14, 2000, and April 12, 2000, in connection with issuing discipline to employee Terry DeVault. REMEDY Because Respondent™s unilateral setting of wage rates for newly hired employees carries no pecuniary detriment to the employees, no make-whole order is required. However, having found that Respondent has engaged in certain unfair labor pratices, I find that it must be ordered to cease and desist and to take certain affirmative action designed to effectuate the polcies of the Act. On these findings of fact and conclusions of law and on the entire record, I issue the following recom-
mended27 ORDER The Respondent, Washoe Medical Center, Inc., of Reno, Nvada, its officers, agents, successors, and assigns, shall 1. Cease and desist from (a) Unilaterally, and without consultation with the Union, setting starting wage rates for newly hired employees in the unit described in paragraph 3 above, (b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effetuate the policies of the Act. (a) Upon request, bargain with the Union as the exclusive representative of the employees in the following appropriate unit concerning setting starting wage rates for newly hired eployees and, if an understanding is reached, embody the under-standing in a signed agreement: (b) Within 14 days after service by the Region, post at its facilities in Reno, Nevada, copies of the attached notice marked ﬁAppendix.ﬂ28 Copies of the notice, on forms provided by the Regional Director for Region 32, after being signed by the Rspondent™s authorized representative, shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all places 
where notices to employees are customarily posted. Reasonable 27 If no exceptions are filed as provided by Sec. 102.46 of the Board™s Rules and Regulations, the findings, conclusions, and recomended Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the Board and all objections to them shall be deemed 
waived for all purposes.28 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ﬁPosted by Order of the Ntional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material. In the event that, during the pendency of these proceedings, the 
Respondent has gone out of business or closed the facility ivolved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current e
ployees and former employees employed by the Respondent at any time since February 1, 2000. (c) Sign and return to the Regional Director sufficient copies of the notice for posting by the Union, if willing, at all places where notices to its members and employees it represents are customarily posted. Within 21 days after service by the Region, file with the Regional Director a sworn certification of a rsponsible official on a form provided by the Region attesting to the steps that the Respondent has taken to comply. IT IS FURTHER ORDERED that the complaint is dismissed insfar as it alleges violations of the Act not specifically found. APPENDIX•NOTICE TO EMPLOYEES•Posted by Order of the•National Labor Relations Board•An Agency of the United States Government•The National Labor Relations Board has found that we violated 
the National Labor Relations Act and has ordered us to post and abide by this notice. WE WILL NOT unilaterally set starting wage rates for newly hired employees in the following unit without first providing Operating Engineers Local No. 3, International Union of Opeating Engineers, AFLŒCIO, notice and an opportunity to bar-gain. WE WILL NOT in any like or related manner, interfere with, re-strain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL , before setting starting wage rates for newly hired employees, notify and, on request, bargain with the Union and put in writing and sign any agreement reached on terms and 
conditions of employment for our employees in the following 
bargaining unit: All full-time and regular part-time Registered Nurses, icluding graduate nurses awaiting licensing, and Per Diem 
nurses who have worked an average of at least 4 hours a week during the quarter prior to the eligibility date), eployed by Respondent at its facility located at 75 and 77 
Pringle Way, Reno, Nevada; excluding all other emploees, managerial employees, guards, and supervisors as de-fined in the Act. WASHOE MEDICAL CENTER, INC. 